         Case 4:17-cv-03701 Document 29 Filed on 04/18/19 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 April 18, 2019
                                IN THE UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

JENNIFER YOUNG and                               §
CHRISTOPHER LUSK,                                §
         Plaintiffs,                             §
                                                 §
v.                                               §        CIVIL ACTION NO. H-17-3701
                                                 §
MEDICREDIT INC.,                                 §
        Defendant.                               §

                                               ORDER

           It is hereby ORDERED that all claims asserted by Plaintiff Christopher Lusk

are DISMISSED WITHOUT PREJUDICE, each party to bear its own costs and

fees. Claims asserted by Plaintiff Jennifer Young remain pending.

           SIGNED at Houston, Texas, this 18th
                                          ___ day of April, 2019.




                                                              NAN Y F. ATLAS
                                                     SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2017\3701DOLusk.wpd 190418.1453
